DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/30/2021 has been entered.
Claims 1-13 and 15-20 are pending.  Claim 1 is independent.  Claims 1, 12 and 13 are amended in the response filed 1/30/2021.
Claims 1- 20 are product-by-process claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.  For purposes of examination any pair of jeans, wool sweater, or cotton shirt that is antimicrobial as that described by Yan et al. (US 6,979,491), Imahashi et al. (EP 1905303 A1) and/or Wang et al. (US 20020083534 A1) cited in the IDS and below meets the claimed product.
Response to Amendment
The rejection of claims 1-3, 7-13 and 15-20 on the ground of nonstatutory double patenting over claims 1-21 of U.S. Patent No. 10,294,608 B2 is withdrawn in light of Applicants submission of a terminal disclaimer approved 12/23/2020.
The rejection of claims 1-3, 7-13 and 15-20 under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 6,979,491) in view of Imahashi et al. (EP 1905303 A1) is maintained.
The rejection of claims 4-6 under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 6,979,491) and Imahashi et al. (EP 1905303 A1) as applied to claims 1-3, 7-13 and 15-20 above, and further in view of Wang et al. (US 20020083534 A1) is maintained.
Response to Arguments
Applicant's arguments filed 1/30/2021 have been fully considered but they are not persuasive.  Applicant's arguments filed 1/30/2021 urge their Affidavit filed 6/29/2020 in 16/380,162 drawn to product by process claims, from the affidavit filed in allowed14/855,413 method shows superior and unexpected results of 80/20 polyester/wool blend fabric having silver based antimicrobial aluminum sulfate treatment on the % reduction of staph a. and kleb p. after 20 washes.  Applicants arguments of superior and unexpected results is not commensurate in scope to the claimed antimicrobial fabric and the metal ion type antimicrobial agent of the claims.   Examiner maintains the prior art jeans, wool sweater, or cotton shirt also has the aluminum sulfate antimicrobial as illustrated by Imahashi et al. (EP 1905303 A1) teach antimicrobial fabric comprising sulfur treated with silver-containing aluminum sulfate salt (claim 1)  following .  
Applicants continue to urge that the claimed product by process claims are patentable because the claimed products are not the same as in the prior art as evidenced by the sulfur ions being bound, sequestered and/or complexed with the aluminum salt of the treatment process, thus the claimed product would have less free sulfur content to interfere with the antimicrobial metal ions.  In response, this is not found persuasive as the claims do not recite said limitations.  Accordingly the rejection is maintained.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 6,979,491) in view of Imahashi et al. (EP 1905303 A1).
The instant claims are drawn to an antimicrobial fabric comprising sulfur containing fabrics.  Applicant’s specification [0032] defines "sulfur-containing", to mean that the sulfur can be naturally occurring such as in wool which contains sulfur-containing proteins.  Applicant’s published specification [0027 and 0034] also define sulfur dye treated fabrics, especially denim; and denim is defined as a woven fabric formed by interlacing or intermeshing cotton yarns.  
Yan et al. teach antimicrobial yarns made of cotton or wool (see claim 4).  The yarn can be dyed or not dyed (see claim 5). This encompasses the claimed sulfur containing fabric.    
Regarding the claimed oxidizing agent of claims 3 and 11, Yan et al. teach hydrazine hydrate. See art claim 3 which meets the hydrate of instant claims 3 and 11.
Regarding claims 15-18, Yan et al. teach antibacterial cloth containing metallic particles (particularly copper, silver, and zinc in the form of zeolite) is known in the field for a long time. Many methods for incorporating the metal ions directly into a cloth or fabric.  See col.1,ln.65-col.2,ln.5.  
Independent claim 1 and its dependents are product-by-process claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a 
In example 1, Yan et al. exemplify treating degreased yarn with silver nitrate and water and washing and drying. In Example 6, Yan et al. exemplify treating dyed yarns of cotton and wool, (encompassing the claimed indigo and sulfur dyes of claim 6) illustrating the dye does not inhibit the antimicrobial activity of the nanosilver particles in the yarn.  See col.11,ln.5.  
Yan et al. do not teach treating the fabric with an aluminum salt as required by claim 1 step a).  Yan teach treating with silver.  
Imahashi et al. teach treating cotton and wool (meeting the claimed sulfur containing fabrics) [0199 and 0211] are treated with a silver-containing aluminum sulfate salt (claim 1)  following which the treated material is rinsed/washed repeatedly and the  antimicrobial properties are not lost or hardly lost even after 10-100 times of repeat washings. [0222 item (10)]. And See [0386].  In [0286 and 0287] Imahashi et al. the solution of aluminum sulfate is mixed with sodium carbonate and other oxidizing agents met by claim 3.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the silver ions of Yan et al. with the silver containing aluminum sulfate salt, as taught by Imahashi et al., because aluminum sulfate salts have excellent antibacterial properties even when silver content is low.  
It is the Examiner’s position that claims 1- 20 are product-by-process claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.  For purposes of examination any pair of jeans, wool sweater, or cotton shirt that is antimicrobial as that described by Yan et al. and or Imahashi et al. meets the claimed product. Naturally sulfur containing fabrics are wool (see instant spec and claim 9).  Since Yan et al. teach that their fabrics are wool it meets the same starting material.  Yan et al. specifically teach one of ordinary skill to imbed silver nitrate into fabrics to impart antibacterial/antimicrobial properties that are retained after washing.  However, Yan et al. doesn’t have the claimed aluminum.  Imahashi et al. teaches the antibacterial agents of silver + aluminum for surface treated fibers, paper, films as in claim 4.  [0211] mentions cotton and wool as well.   This surface treatment encompasses the method step of treating the rinsed fabric with an antimicrobial metal ion type of agent.  One of ordinary skill is motivated to include aluminum as taught by Imahashi et al. into Yan et al. because it makes an agent that can be surface treated ie rinsed with the antimicrobial metal type. The combination is proper because both are in the analogous art of making wool retain antimicrobial properties.  
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 6,979,491) and Imahashi et al. (EP 1905303 A1) as applied to claims 1-3, 7-13 and 15-20 above, and further in view of Wang et al. (US 20020083534 A1).
Yan and Imahashi are relied upon as set forth above.  However, they do not specifically teach the claimed sodium percarbonate and sulfur dye treatment of the fabric as required by claims 4-6. 
Wang et al. teach that sulfur dyes are beneficially used to commonly dye cotton fabric and teach sodium percarbonate is a commonly known bleaching agent.  See [0214-0215] and [0085-0088].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the antimicrobial fabric of Yan or Imahashi with sulfur dye and sodium percarbonate as claimed in claim 4-6 with a reasonable expectation of success, because Wang et al. teach that it is commonly known to dye cotton with sulfur dyes and teach sodium percarbonate is a commonly known bleaching agent and Yan and Imahashi teach antimicrobial treatment of cotton in general. One of ordinary skill is motivated to combine the references since all references are in the analogous art of cotton fabric treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764